Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 1 of 19 PageID #: 20801



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 BARBARA MEIER, MADISON HOUGH,     §
 JASON HOUGH, GOVINDA HOUGH,       §
 TIFFANY YOUNG, SANDRA STOKES,     §
 YOLANDA McPHERSON, TROY HARVEY,   §
 BILL CROWELL, DIANE CREEL,        §
 LYNN CREEL, and JALISA GREEN,     §
                                   §
       Plaintiffs,                 §
                                   §
 v.                                §              Civil Action No.: 4:18-cv-00615-alm
                                   §
 UHS OF DELAWARE, INC.;            §
 UNIVERSAL HEALTH SERVICES, INC.;  §
 MAYHILL BEHAVIORAL HEALTH, LLC;   §
 SABAHAT FAHEEM;                   §
 KENNETH CHAD ELLIS;               §
 MILLWOOD HOSPITAL, LP;            §
 SEJAL MEHTA; GARY MALONE;         §
 BEHAVIORAL HEALTH MANAGEMENT,     §
 LLC d/b/a BEHAVIORAL HOSPITAL OF  §
 BELLAIRE; JAMAL RAFIQUE;          §
 HICKORY TRAIL HOSPITAL, LP;       §
 UNIVERSAL PHYSICIANS, P.A.;       §
 DR. SAYS LLC; MD RELIANCE, INC.;  §
 OFFICEWINSOME, LLC; YU-PO JESSE   §
 CHANG; QUINGGUO TAO; TIMOTHY TOM; §
 HARMANPREET BUTTAR; YUNG HUSAN §
 YAO; BEHAVIORAL HEALTH            §
 CONNECTIONS, INC.; WENDELL QUINN; §
 and JAN ARNETT,                   §
                                   §
       Defendants.                 §

                DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
                    PHYSICIAN EXPERT, MARK BLOTCKY, M.D.




 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                           Page 1
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 2 of 19 PageID #: 20802



        COME NOW, Defendants Universal Health Services, Inc., UHS of Delaware, Inc., Behavioral

 Health Connections, Inc., Jan Arnett, and Wendell Quinn (collectively, the “UHS Defendants”);

 Defendants Mayhill Behavioral Health, LLC, Millwood Hospital LP, Hickory Trail Hospital, LP, and

 Behavioral Health Management, LLC d/b/a Behavioral Hospital of Bellaire (collectively, the

 “Hospital Defendants”); Defendants Universal Physicians, P.A., Dr. Says, LLC, MD Reliance, Inc.,

 Officewinsome, LLC, and Yu-po Jesse Chang (collectively, the “Chang Defendants”); Defendant

 Qingguo Tao; Defendant Harmanpreet Buttar; Defendant Yung Husan Yao; Defendant Jamal

 Rafique; Defendant Sejal Mehta; Defendant Gary Malone; and Defendant Timothy Tom (all

 collectively, “Defendants”), by and through undersigned counsel, file this Motion to Strike the

 Testimony and Report of Plaintiffs’ Expert Physician Mark Blotcky, M.D. with Brief in Support.

                             SUMMARY OF RELIEF REQUESTED

        The Court’s Scheduling Order initially required Plaintiffs to make expert disclosures pursuant

 to Rule 26(a)(2) by May 13, 2019. Dkt. No. 122. The parties sought and received multiple extensions

 of the discovery deadlines such that Plaintiffs’ expert disclosures were ultimately due November 22,

 2019. Dkt. Nos. 158, 276, 297. On November 22, 2019, Plaintiffs designated their specially retained

 experts (Dkt. No. 357, attached hereto as Exhibit 1) and produced the report of their expert

 physician, Mark Blotcky, M.D. (Dkt. No. 375-2, attached hereto as Exhibit 2). However, Plaintiffs’

 expert report does not comport with federal laws governing disclosures, and their failure was neither

 substantially justified nor harmless; thus, exclusion of Dr. Blotcky’s opinions is appropriate.

 Moreover, Dr. Blotcky’s opinions are either unreliable or otherwise unhelpful to the jury.

                               ARGUMENTS AND AUTHORITIES

        Expert-Disclosure Obligations. Federal Rule of Civil Procedure 26(a)(2) governs a party’s

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                           Page 2
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 3 of 19 PageID #: 20803



 expert-disclosure obligations. Under Rule 26, retained experts are required to produce a written

 report, containing the following information: “(i) a complete statement of all opinions the witness will

 express and the basis and reasons for them; (ii) the facts or data considered by the witness in forming

 them; (iii) any exhibits that will be used to summarize or support them; (iv) the witness’s

 qualifications, including a list of all publications authored in the previous 10 years; (v) a list of all

 other cases in which, during the previous 4 years, the witness testified as an expert at trial or by

 deposition and (vi) a statement of the compensation to be paid for the study and testimony in the

 case.” Fed. R. Civ. P. 26(a)(2)(B).

         “A party must make these disclosures at the times and in the sequence that the court orders.”

 Fed. R. Civ. P. 26(a)(2)(D). Initial expert disclosures are expected to be “full and complete.” In re

 Complaint of C.F. Bean L.L.C., 841 F.3d 365, 371 (5th Cir. 2016). Supplementation is required where

 parties learn that any information in their initial expert disclosures is incorrect or incomplete. Id.

 (citing Fed. R. Civ. P. 26(e)(2)). Supplemental disclosures, however, “are not intended to provide an

 extension of the deadline by which a party must deliver the lion’s share of its expert information.”

 C.F. Bean, 841 F.3d at 371 (quotation marks omitted); see also Sierra Club, Lone Star Chapter v.

 Cedar Point Oil Co., Inc., 73 F.3d 546, 571 (5th Cir. 1996). The Rule “does not allow parties to cure

 deficient expert reports by supplementing them with later deposition testimony,” Robinson v.

 Nationwide Mut. Fire Ins. Co., No. 4:11-CV-103-M-V, 2012 WL 5866302, at *1 (N.D. Miss. Nov.

 19, 2012).

         When a party fails to disclose information required by Federal Rule of Civil Procedure 26(a),

 “the party is not allowed to use that information or witness to supply evidence . . . at a trial, unless

 the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Additionally, or in the

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                               Page 3
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 4 of 19 PageID #: 20804



 alternative, a court may, on motion and after providing the party an opportunity to be heard, impose

 “other appropriate sanctions,” including ordering payment of reasonable expenses caused by the

 failure and informing the jury of the party’s failure. Id. In deciding whether to strike an expert witness

 for failure to comply with Rule 26(a)(2), a court is guided by four factors: (1) the importance of the

 evidence; (2) the prejudice to the opposing party of including the evidence; (3) the possibility of

 curing such prejudice by granting a continuance; and (4) the explanation for the designating party’s

 failure to comply with the Rule’s requirements. See Geiserman v. MacDonald, 893 F. 2d 787, 791

 (5th Cir. 1990).

         Rule 702. Challenges to the reliability and helpfulness of expert opinions are governed by

 Federal Rule of Evidence 702, along with Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579

 (1993), and its progeny. See Black v. Food Lion, Inc., 171 F.3d 308, 310, 314 (5th Cir.1999). Rule

 702 provides that a witness “‘qualified as an expert . . . may testify . . . in the form of an opinion . .

 . if (1) the testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable

 principles and methods, and (3) the witness has applied the principles and methods reliably to the

 facts of the case.’” Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Fed. R.

 Evid. 702).

 1.      Plaintiffs' Disclosures Are Not in Compliance with Fed. R. Civ. P. 26(a)(2).

         "To satisfy Rule 26(a)(2)(B), the report must provide the substantive rationale in detail with

 respect to the basis and reasons for the proffered opinions. It must explain factually why and how the

 witness has reached them." Broxterman v. State Farm Lloyds, No. 4:14-CV-661, 2015 WL 11072132,

 at *2 (E.D. Tex. Oct. 19, 2015) (Mazzant, J.). This requirement allows parties to prepare effectively

 for cross examination of expert witnesses and, if necessary, to arrange for testimony by additional

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                                Page 4
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 5 of 19 PageID #: 20805



 expert witnesses. Ihde v. HME, Inc., No. 4:15-CV-00585 (E.D. Tex. August 1, 2017). Importantly,

 “Rule 26(a)(2) does not allow parties to cure deficient expert reports by supplementing them with

 later deposition testimony”. See Robinson, 2012 WL 5866302, at *1.

        The Fifth Circuit found an expert report deficient where it did not offer an opinion as to each

 named defendant. Honey-Love v. United States, 664 Fed. App’x 358, 316 (5th Cir. 2016). In his

 report, Dr. Blotcky opines that “[n]ot one of these patients met the medical necessity for admission”

 without stating what the 'medical necessity standard' is as it relates to each individual patient based

 on his or her symptomology at the time of admission, as well as how and why each patient did not

 meet "the medical necessity for admission". Ex. 2 at 51. Dr. Blotcky similarly fails to explain and

 provide the required factual predicate for his other opinions, stating there were "[v]iolations of

 standard of care" by the Hospital, the Behavioral Health and the Doctor Defendants, but stating

 nothing about (1) the applicable standards of care, (2) what standards were violated, and (3) the facts

 on which these opinions are based. Id. at 51-52, opinions 1-3. In most instances, Dr. Blotcky fails to

 even state which Defendant or Defendants is responsible for the misconduct alleged. Id. at 52-57,

 opinions 4-21, 23-28, 30-31, 33, 37, and 42. His report is devoid of sufficient explanation of the

 underlying standard of care, what should have been done or disclosed, and how that failure

 proximately caused the injuries alleged. Id. at 52-57, opinions 38, 44, 45.

        Illustrative of this deficiency is Dr. Blotcky’s sole statement that any of the Defendant

 Doctors—Drs. Buttar, Faheem, Malone Mehta, Rafique, Tao, or Tom—did anything wrong:

        Violations of standard of care by each defendant doctor with each individual patient.
        Specifically, Mehta/Tao and Green; Mehta/Buttar and McPherson; Malone/Tao and
        Harvey; Faheem and Hough; Faheem/Tao and Meier; Faheem/Tao and Stokes;
        Rafique and Crowell; Rafique/Tom and Creel; Tao and Young.


 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                             Page 5
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 6 of 19 PageID #: 20806



  Id. at 52, opinion 3. This “opinion” in no way meets the Rule 26's “detailed and complete”

 requirement. See Brimer v. Chase Bank, USA, NA, No. 7-10-CV-7-O, 2011 U.S. Dist. LEXIS

 163292, at *5-6 (N.D. Tex. Jan. 13, 2010); Space Maker Designs v. Weldon F. Stump & Co., No.

 3:02-CV-00378, 2003 U.S. Dist. LEXIS 3941, at *8-13 (N.D. Tex. Mar. 13, 2003). Dr. Blotcky

 similarly forces Defendants to resort to utter speculation regarding the standard of care or departure

 therefrom with the following “violations”:

         “With each Plaintiff failure of the physician to discharge the patient with ________”
         (Id. at 54, #24); and “Each treatment facility to the extent it violated the Texas Health
         & Safety Code § 164.005, in compensation to their employees and agents including
         ________” (Id. at 56, #40).

         Incomplete statements like this disadvantage Defendants and fail to establish a causal

 connection between Defendants’ conduct and Plaintiffs’ complained-of injuries. The Fifth Circuit has

 recognized that it is not enough for an expert simply to opine that the defendant’s negligence caused

 the plaintiff’s injury. See Ellis v. United States, 673 F.3d 367, 373 (5th Cir. 2012). The expert also

 must, to a reasonable degree of medical probability, explain how and why the negligence caused the

 injury. Id. If no basis for the opinion is offered, or the basis offered provides no support, the opinion

 is merely a conclusory statement and cannot be considered probative evidence. Id. Dr. Blotcky’s

 one-sentence causation opinion (e.g., “These actions caused harm” to Plaintiffs) is, therefore, legally

 insufficient.

         A balancing of the Geiserman factors weighs in favor of excluding Dr. Blotcky’s report and

 testimony. Defendants would be significantly and unfairly disadvantaged in their ability to designate

 a responsive expert who can prepare a report responding to the incomplete and insubstantial content

 of Dr. Blotcky’s report. Additionally, there is little possibility of curing the prejudice to Defendants;


 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                                Page 6
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 7 of 19 PageID #: 20807



 Plaintiffs’ granted extensions of time have prolonged the litigation, and the inadequate disclosure and

 expert report have increased the costs of this lawsuit for Defendants. See, e.g., Law Funder, LLC v.

 Munoz, No. 7:14-CV-00981, 2016 WL 8461423, at *3 (S.D. Tex. Dec. 9, 2016), aff’d, 924 F.3d 753

 (5th Cir. 2019) (describing prejudice to opposing party as including conduct that prolongs litigation,

 increases litigation-related expenses, and prevents effective prosecution or defense of case). In light

 of the fact that Plaintiffs’ deadline to make expert disclosures pursuant to Rule 26(a)(2) has already

 been extended multiple times and Plaintiffs have had sufficient time to make timely and complete

 disclosures (Dkt. Nos. 158, 276, 297), there is no valid reason for Plaintiffs’ failure to timely comply

 with Rule 26(a)(2). Now, Defendants’ deadline to make expert disclosures as well as the date of the

 end of discovery are rapidly approaching, and, thus, the harm to Defendants is evident.

        Plaintiffs attempt to justify their non-compliant disclosures by including a statement that there

 may be a supplemental report at undefined times in the future. See Ex. 2. This does not address the

 prejudice to Defendants and does not justify a continuance. See Hamburger v. State Farm Mut. Auto.

 Ins. Co., 361 F.3d 875, 884 (5th Cir. 2004) (“Because of a trial court’s need to control its docket, a

 party’s violation of the court’s scheduling order should not routinely justify a continuance.”); United

 States ex rel. DeKort v. Integrated Coast Guard Sys., 2010 WL 11614901, at *4 n.2 (N.D. Tex. Mar.

 25, 2010) (rejecting argument that prejudice can be cured by later supplementation of expert’s report

 because “a supplemental filing is not sufficient to remedy an incomplete initial report”). Plaintiffs

 have known for months that they had to designate experts and provide reports from retained experts,

 and they have received six months’ worth of extensions of time to provide these designations and

 reports. See Dkt. Nos. 158, 276, 297.

        In sum, Plaintiffs’ failure to comply with Rule 26(a)(2) was neither substantially justified nor

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                              Page 7
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 8 of 19 PageID #: 20808



 harmless and, as a result, the Court should strike Dr. Blotcky’s testimony and report.

 2.     Plaintiffs’ Disclosures Also Fail to Comply with Fed. R. Evid. 702 and Daubert.

        The Court has an obligation to act as "gatekeeper" to ensure testimony from a qualified expert

 is both reliable and relevant. See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592-93 (1993)

 (emphasis added); Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002). A party offering

 an expert's testimony has the burden to prove by a preponderance of the evidence that: (1) the expert

 is qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

 Daubert, 509 U.S. at 590-91. “[A] district court may exclude evidence that is based upon unreliable

 principles or methods, legally insufficient facts and data, or where the reasoning or methodology is

 not sufficiently tied to the facts of the case.” Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283,

 1295 (Fed. Cir. 2015).

        First, Dr. Blotcky’s opinions are not reliable as they are not based on sufficient facts or data.

 Dr. Blotcky bases his “forensic psychiatric evaluation” on Plaintiffs’ TAC and admission records;

 he did not rely on any collateral sources in formulating his “diagnoses,” nor in his plan of treatment

 for each Plaintiff.1 Dr. Blotcky failed to obtain and review any Plaintiffs’ medical or psychological

 records from a third-party source,2 despite mentioning in his report that many Plaintiffs have a history


        1
          When deposed, Sandra Stokes repeatedly stated she had numerous medical records in
 her possession, and had provided them to her lawyers approximately one year ago. Plaintiffs’
 counsel subsequently admitted to having these records, but not producing them to Defendants
 with initial disclosures. One imagines this was the same for other Plaintiffs. Thus, medical
 records from collateral sources were available for Dr. Blotcky’s review, but were not provided to
 him.
        2
          “Sources of information like old clinical records, if available or family members or
 other informants, need to be mentioned [in the expert report].”
 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3890920/
 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                              Page 8
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 9 of 19 PageID #: 20809



 of psychiatric illness that predates their admission to Defendant Hospitals and alluding to several

 Plaintiffs having visited mental health professionals after being discharged. See Ex. 2. Dr. Blotcky

 relied on those acknowledgments by Plaintiffs as evidence of mistreatment by Defendants. See id.

 His report lacks a reliable foundation which is grounded in objective facts and data, apart from his

 own opinions after reviewing Plaintiffs’ TAC and after listening to Plaintiffs recount those same

 complaints to him while calling it an “evaluation.”

        Dr. Blotcky also fails to sufficiently tie his reasoning to the facts of the case, and his opinions

 are conclusory and unreliable. Dr. Blotcky did not perform an evaluation of Plaintiffs Green and

 Young, as he provided no diagnosis or treatment recommendations for them. See Ex. 2. His analysis

 consists of nothing more than his own bald and unsupported assertions and his reliance on the records

 before him which are several years old. Under Rule 702, this does not suffice. See Sedberry v. United

 States, 2009 WL 10699467, at *12 (W.D. Tex. Mar. 26, 2009) (striking expert’s report as it failed

 to “clearly identify each of her expert opinions and provide the bases for each opinion to demonstrate

 the proposed testimony is based upon sufficient facts or data, is the product of reliable principles and

 methods, and applies the principles and methods reliably to the facts of the case such that the

 testimony is admissible”), report and recommendation adopted, 2009 WL 10699488 (W.D. Tex.

 Aug. 24, 2009).

        As Dr. Blotcky’s report does nothing more than recount Plaintiffs’ complaints and provide

 a “forensic” diagnosis for some based on nothing more than 1) a review of their medical records from

 Defendant Hospitals, or 2) a short “interview” with each,3 it is not helpful and its exclusion would


        3
          See Ex. 2. Dr. Blotcky spent a limited amount of time with only 7 out of 9 Plaintiffs (as
 for the rest, he merely reviewed the records of their admissions to Defendant Hospitals). It is
 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                               Page 9
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 10 of 19 PageID #: 20810



 not unduly prejudice Plaintiffs. Plaintiffs’ TAC is nearly identical to Dr. Blotcky’s opinions.

 Plaintiffs will not be greatly disadvantaged by the Court’s exclusion of his report and testimony since

 presumably they will each recount their complaints at trial, and thus his testimony would be

 redundant. See C.f. 1488, Inc. v. Philsec Inv. Corp., 939 F.2d 1281, 1288 (5th Cir. 1991) (affirming

 district court’s exclusion of untimely designated expert where “[e]nforcement of the district court’s

 pretrial order did not leave the defendants without an expert witness on the issue of valuation”).

        Even if Dr. Blotcky’s report and testimony can be deemed “relevant,” his report still does not

 pass the Daubert test. “The expert opinion must be grounded in the methods and procedures of

 science—the opinion must go beyond unsupported speculation or subjective belief.” Music Choice

 v. Stingray Digital Group, Inc., Nos. 2:16-cv-00586, 2:16-cv-00964 (E. D. Tex. October 24, 2019)

 (quoting Daubert, 509 U.S. at 590). Dr. Blotcky inappropriately links Plaintiffs' mental health

 diagnoses with previous inpatient admissions based only on mental health evaluations performed

 years after those admissions, and without reviewing past or recent medical and psychological records

 for those patients. See, e.g., Ex. 2 at 17 (based on an evaluation performed on November 19, 2019,

 concluding that Plaintiff Diane Creel has "PTSD secondary to her treatment in the inpatient facility"

 in August 2017 and that "[t]he stay at BHB was a substantial factor in causing her damage to her

 ability to work in her husband's business and this would not have occurred without her stay at BHB").

 The complete absence of methodology supporting Dr. Blotcky's so-called expert opinions renders



 unclear whether he saw any Plaintiff besides Meier in person, or whether he utilized a
 telemedicine interview to glean the information from them. In presumptively diagnosing several
 Plaintiffs with PTSD due to their Hospital admission, Dr. Blotcky’s methods align with those of
 Defendant Physicians in this case, for which they have been criticized and ultimately sued: after
 an interview with Plaintiffs and/or their families, and a review of records available to him at the
 time, he diagnosed them and created a treatment plan based on same.
 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                            Page 10
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 11 of 19 PageID #: 20811



 those opinions unreliable. Mobility Workx, LLC v. Cellco P'ship, No. 4:17-CV-00872, 2019 WL

 5721814, at *18 (E.D. Tex. Nov. 5, 2019) (Mazzant, J.) (striking expert disclosure for failure to

 provide a meaningful summary of the facts and opinions to which the proposed expert was expected

 to testify).

         Dr. Blotcky lacks sufficient qualifications to aid the trier of fact in assessing the merits of this

 case. Whether an individual is qualified to testify as an expert is a question of law. Williams v.

 Manitowoc Cranes, L.L.C., 898 F.3d 607, 614-15 (5th Cir. 2018) (citation omitted). Dr. Blotcky is

 not a telemedicine physician, is not a private psychiatric hospital administrator, and has never worked

 as a psychiatric nurse. He is thus unqualified to opine as to the standards of care applicable to many

 of the Defendants in this case. Specifically, with regard to Hospital Defendants, Dr. Blotcky has not

 served as an administrator of a private psychiatric hospital, has not authored policies and procedures

 governing hospital functions, and is not qualified to opine as to what a reasonably prudent Hospital

 would have done under the circumstances. Likewise, with respect to the Chang Defendants and Dr.

 Tao, Dr. Tom, and Dr. Buttar, Dr. Blotcky has failed to establish through his report or his CV that

 he has any knowledge, training or education, or experience with telemedicine or the use of

 telemedicine to facilitate the admission of patients to mental health facilities. As a result, he has not

 shown that he is qualified to opine on standards of care that apply to telemedicine physicians, whether

 those physicians complied with those standards, or whether any alleged breach of those standards was

 a proximate cause of injury to any of the Plaintiffs. Dr. Blotcky exceeds the scope of his retention to

 perform “forensic psychiatric evaluations” by opining on relevant Hospital policies and procedures,

 telemedicine laws, and other laws governing private psychiatric hospitals in this case. He exceeds

 the scope of his knowledge, training, education, and experience by inappropriately providing

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                                Page 11
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 12 of 19 PageID #: 20812



 causation opinions on issues such as the need for a “financial evaluation study” (Ex. 2 at 51), "forgery

 of documents and fabrication of records" (id. at 53), compensation paid by a treatment facility to its

 employees and agents (id. at 56), an entity's allegedly improper qualification as a mental health

 referral service (id.), improper representations allegedly made by Defendant Universal Health

 Services (id.), and alleged solicitation of referrals (id. at 56-57), and certain actions violated

 provisions of the Texas Health & Safety Code (id. at 53-57, opinions 21, 23, 29, 31, 32, 35-41,

 43-45). Dr. Blotcky is not qualified to provide expert testimony on any of these subjects. He exceeds

 the scope of his qualification as a forensic psychiatric expert in so doing. It would be improper to

 “invite the jury to rely on expert opinion consisting of conclusions based partly on generally

 inadmissible [] evidence.” Sandifer v. Hoyt Archery, Inc., 907 F. 3d 802, 809 (5th Cir. 2018) (citation

 omitted).

         Dr. Blotcky's report also states, “[t]he compensation between people involved in the

 admission and treatment of any person in a private, for-profit mental health hospital should be free

 of improper incentives.” Ex. 2 at 56, opinion 42.4 These opinions should be excluded because they

 are impermissible and inadmissible legal conclusions. See Lassberg v. Barrett Daffin Frappier

 Turner & Engel, L.L.P., No. 4:13-CV-00577, 2014 WL 12659958, at *3-4 (E.D. Tex. Sept. 18, 2014)

 (Mazzant, J.) (excluding expert testimony because it improperly read “more like a lawyer's brief than

 an expert opinion" and "contained legal conclusions that are inadmissible”); see also Good Shepherd



         4
           As discussed above in Section 1.A, this opinion should be stricken because it falls far short of
 the requirements Rule 26(a)(2)(B). See Honey-Love, 664 Fed. App’x at 360-362; Brimer, 2011 U.S. Dist.
 LEXIS 163292, at *5-6; Space Maker Designs, 2003 U.S. Dist. LEXIS 3941, at *8-13. Further, as
 discussed above in Section 2.B, this opinion should be stricken because nothing in Dr. Blotcky's report
 provides any basis for this opinion, that he has any qualifications to offer this opinion, or that this opinion
 is sufficiently reasonably based and reliable to allow for its admission at trial.

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                                     Page 12
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 13 of 19 PageID #: 20813



 Manor Foundation, Inc. v. City of Momence, 323 F.3d 557, 564 (7th Cir. 2003) (expert testimony that

 included conclusions the Fair Housing Amendments Acts was violated was properly excluded);

 Snap-Drape v. Comm'r of IRS, 98 F.3d 194, 198 (5th Cir. 1996) (exclusion of expert testimony

 regarding proper treatment of dividends under tax regulations properly excluded); Easterling v.

 United States Bank Nat'l Ass'n, No. 3:16-CV-3403, 2018 U.S. Dist. Lexis 219022, at *51-52 (N.D.

 Tex. Dec. 6, 2018) (expert testimony loan documents do not satisfy legal requirements for foreclosure

 excluded); Albert Sidney Johnson Chapter v. Nirenberg, No. SA-17-CV-1072, 2018 U.S. Dist.

 LEXIS 179561, at *10-11 (W.D. Tex. Oct. 18, 2018) (expert testimony about whether city council

 process afforded due process excluded); Carr v. Montgomery County, No. H-13-2795, 2015 U.S.

 Dist. LEXIS 136560, at *21-22 (S.D. Tex. Oct. 7, 2015) (non-legal experts cannot offer testimony

 about points of law; that is the province of the judge); Klaczak v. Consolidated Medical Transport,

 Inc., No. 96 C 6502, 2005 U.S. Dist. LEXIS 13607, at *16-18 (N.D. Ill. May 26, 2005) (exclusion

 of expert testimony as to whether defendants violated Medicare Anti-Kickback Statute).

        Similarly, the vast majority of Dr. Blotcky's report is a mere recitation of Plaintiffs' factual

 allegations and information provided in documents produced in this case. A jury does not need an

 expert to understand that information. As such, Dr. Blotcky's testimony and report will not "help the

 trier of fact to understand the evidence or to determine a fact in issue," as required for admissibility

 under FRE 702. Dr. Blotcky’s proffered testimony is merely cumulative of other testimony (namely,

 Plaintiffs themselves), and Plaintiffs would not be disadvantaged if this Court determines it should

 be excluded. See Moench v. Marquette Transp. Co. Gulf-Inland LLC, 838 F. 3d 586 (5th Cir. 2016).

                                   CONCLUSION AND PRAYER

        Defendants respectfully request that this Court grant this Motion in its entirety and, for the

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                             Page 13
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 14 of 19 PageID #: 20814



 reasons discussed herein, strike Dr. Mark Blotcky’s testimony and report. Defendants also request

 that this Court grant all other and further relief to which they may be justly entitled.



 Dated: December 26, 2019                       Respectfully submitted,

                                                /s/ Russell W. Schell
                                                Russell W. Schell
                                                Texas Bar No.17736800
                                                rschell@schellcooley.com
                                                Timothy D. Ryan
                                                Texas Bar No. 17483600
                                                tryan@schellcoo1ey.com
                                                Kristin G. Mijares
                                                Texas Bar No. 24103879
                                                kmijares@schellcooley.com
                                                Schell Cooley Ryan Campbell LLP
                                                5057 Keller Springs Road, Suite 425
                                                Addison, Texas 75001
                                                Tel: 214-665-2000
                                                Fax: 214-754-0060

                                                ATTORNEYS FOR THE HOSPITAL
                                                DEFENDANTS




 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                       Page 14
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 15 of 19 PageID #: 20815



                                              /s/ Stacy L. Brainin
                                              Stacy L. Brainin
                                              State Bar No. 02863075
                                              stacy.brainin@haynesboone.com
                                              Anne M. Johnson
                                              State Bar No. 00794271
                                              anne.johnson@haynesboone.com
                                              George W. Morrison
                                              State Bar No. 24007710
                                              bill.morrison@haynesboone.com
                                              Neil Issar
                                              State Bar No. 24102704
                                              neil.issar@haynesboone.com
                                              Haynes and Boone, LLP
                                              2323 Victory Avenue, Suite 700
                                              Dallas, Texas 75219
                                              Tel: 214-651-5000
                                              Fax: 214-651-5940

                                              ATTORNEYS FOR THE UHS DEFENDANTS

                                              /s/ Eric W. Hines
                                              Eric W. Hines
                                              Texas State Bar No. 24010107
                                              eric.hines@cooperscully.com
                                              R. Brent Cooper
                                              Texas State Bar No. 04783250
                                              brent.cooper@cooperscully.com
                                              Chad M. Nelson
                                              Texas State Bar No. 24102930
                                              chad.nelson@cooperscully.com
                                              Cooper & Scully PC
                                              900 Jackson Street, Suite 100
                                              Dallas, Texas 75202
                                              Tel: 214-712-9500
                                              Fax: 214-712-9540

                                              ATTORNEYS FOR THE CHANG
                                              DEFENDANTS



                                              /s/ Edward P. Quillin

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                          Page 15
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 16 of 19 PageID #: 20816



                                              Edward P. Quillin
                                              State Bar No. 16431790
                                              equillin@equillinlaw.com
                                              T.B. ‘Nick’ Nicholas, Jr.
                                              State Bar No. 14991700
                                              nnicholas@equillinlaw.com
                                              Quillin Law Firm, P.C.
                                              4101 McEwen Road, Suite 540
                                              Dallas, Texas 75244
                                              Tel: 972-386-6664
                                              Fax: 972-386-6680

                                              ATTORNEYS FOR DEFENDANT
                                              JAMAL RAFIQUE

                                              /s/ Russell G. Thornton
                                              Russell G. Thornton
                                              Texas State Bar No. 19982850
                                              rthornton@trtblaw.com
                                              Thiebaud Remington Thornton Bailey LLP
                                              1445 Ross Avenue, Suite 2500
                                              Dallas, Texas 75202
                                              Tel: 214-954-2200
                                              Fax: 214-754-0999

                                              ATTORNEYS FOR DEFENDANT
                                              SEJAL MEHTA

                                              /s/ Dana Morgan
                                              Dana Morgan
                                              Texas State Bar No. 24007705
                                              danamorgan@steedlawfirm.com
                                              The Steed Law Firm
                                              250 East Evergreen Street
                                              Sherman, TX 75090
                                              Tel: 903-813-3900
                                              Fax: 903-813-3909




                                              /s/ Jordan Lee Fontenot
                                              Jordan Lee Fontenot

 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                  Page 16
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 17 of 19 PageID #: 20817



                                              Texas State Bar No. 24098956
                                              jordanfontenot@steedlawfirm.com
                                              The Steed Law Firm
                                              1010 W. Ralph Hall Parkway, Suite 200
                                              Rockwall, TX 75032
                                              Tel: 469-698-4235

                                              ATTORNEYS FOR DEFENDANTS
                                              QUINGGUO TAO, HARMANPREET BUTTAR,
                                              AND TIMOTHY TOM

                                              /s/ D. Bowen Berry
                                              D. Bowen Berry
                                              Texas State Bar No. 02233280
                                              bberry@settlepou.com
                                              The Berry Firm PLLC
                                              1412 Main Street, Suite 2300
                                              Dallas, Texas 75202
                                              Tel: 214-520-3300
                                              Fax: 214-526-4145

                                              /s/ Gary D. Lykins
                                              Gary D. Lykins
                                              Texas State Bar No. 12715600
                                              glykins@settlepou.com
                                              SettlePou
                                              3333 Lee Parkway, Eighth Floor
                                              Dallas, Texas 75219
                                              Tel: 214-520-3300
                                              Fax: 214-526-4145

                                              ATTORNEYS FOR DEFENDANT
                                              GARY MALONE




 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                 Page 17
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 18 of 19 PageID #: 20818



                              CERTIFICATE OF CONFERENCE

        In compliance with the meet and confer requirement in Local Rule CV-7(h), I hereby certify

 that counsel for the Hospital Defendants, on behalf of all Defendants, conferred with Plaintiffs’

 counsel, John Burkhead, regarding the relief requested by Defendants in the foregoing motion. The

 parties were unable to reach an agreement. As such, Mr. Burkhead stated that Plaintiffs are opposed

 to the relief requested by Defendants’ foregoing motion.

                                              /s/ Russ W. Schell
                                              Russell W. Schell




 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                        Page 18
 2500020/510369
Case 4:18-cv-00615-ALM Document 434 Filed 12/26/19 Page 19 of 19 PageID #: 20819



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on

 Plaintiffs’ counsel of record via the ECF System on this 26th day of December, 2019.

                                                    /s/ Russ W. Schell
                                                    Russell W. Schell




 DEFENDANTS’ JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                   Page 19
 2500020/510369
